Case 2:20-cv-05526-SVW-SHK Document 52-4 Filed 12/22/20 Page 1 of 4 Page ID #:275




                                Exhibit 2
Case 2:20-cv-05526-SVW-SHK Document 52-4 Filed 12/22/20 Page 2 of 4 Page ID #:276




   1   Marina Lang, No. 251,087 mlang@socalip.com
       Michael D. Harris, No. 59,470 mharris@socalip.com
   2   Brian Tamsut, No. 322,780, btamsut@socalip.com
   3   SOCAL IP LAW GROUP LLP
       310 N. Westlake Blvd., Suite 120
   4
       Westlake Village, CA 91362-3788
   5   Phone: (805) 230-1350 • Fax: (805) 230-1355
   6   Attorneys for Plaintiff Athena Cosmetics, Inc.

   7

   8                                UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  10   Athena Cosmetics, Inc.,
  11        Plaintiff,                       No. 2:20-cv-05526-SVW-SHK
  12            v.
                                             Athena’s First Interrogatories to Defendant
       AMN Distribution Inc., et al,         AMN Distribution Inc.
  13
            Defendants.
  14

  15          To Defendant AMN Distribution Inc.:
  16
              Plaintiff Athena requests that defendant AMN Distribution Inc. answer these

  17
       interrogatories under oath. FED. R. CIV. P. 33 applies to this request and plaintiffs’

  18
       responses. Response to this request will take place within 30 days of service of this

  19
       request on AMN or such other date as may be mutually agreed upon by counsel and

  20
       permitted by court orders governing discovery.

  21
                                    DEFINITIONS AND INSTRUCTIONS

  22
              1. “Athena” means plaintiff Athena Cosmetics, Inc.

  23
              2. “AMN” or “You” means defendant AMN Distribution Inc. and all prede-

  24
       cessors, subsidiaries, parents and their past and present employees, officers, agents, or

  25
       attorneys.

  26
              3. “Newman” means Moishe Newman.

  27
              4. “Document” has the broadest meaning accorded to it by FED. R. CIV. P. 34

  28
       and FED. R. EVID. 1001.
                                                        Athena Cosmetics, Inc v. AMN Distribution
        First Document Request to AMN           1                  No. 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-4 Filed 12/22/20 Page 3 of 4 Page ID #:277




   1          5. “Person” means a natural person, a corporation, partnership, LLC, LLP, di-
   2   vision, agency or other entity.
   3          6. “Athena Trademark” means REVITALASH, REVITILASH AND DESIGN,
   4   ATHENA COSMETICS, ETERNALLY PINK, REVITALASH ADVANCED, the trademark regis-
   5   trations of which are shown in Exhibits 1–5 of the complaint and the RL Design,
   6   which is shown in the text of the complaint.
   7          7. “Athena Goods” means all packaging, contents, inserts in the packaging,
   8   instructions and applicators that display the Athena Trademarks whether Athena or
   9   another Person was the source of the goods.
  10          8. “Lawsuit” means this underlying lawsuit, Athena v. AMN Distribution
  11   Inc., et al., No. 2:20-cv-05526-SVW-SHK, in the United States District Court, Cen-
  12   tral District of California.
  13          9. These interrogatories only seek knowledge from January 1, 2019, to the
  14   present unless stated otherwise.
  15          10. If You request a copy of these interrogatories in MS Word format, Athena
  16   will provide the copy if You agree to provide a copy of any of Your discovery re-
  17   quests and responses in MS Word.
  18                                       INTERROGATORIES
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                      Athena Cosmetics, Inc v. AMN Distribution
        First Document Request to AMN          2                 No. 2:20-cv-05526-SVW-SHK
Case 2:20-cv-05526-SVW-SHK Document 52-4 Filed 12/22/20 Page 4 of 4 Page ID #:278




   1

   2

   3

   4

   5

   6

   7

   8

   9

  10
       October 1, 2020                       /s/ Marina Lang
  11
                                             Marina Lang
                                             SOCAL IP LAW GROUP LLP
  12
                                             Attorney for Plaintiff Athena Cosmetics, Inc.
  13

  14
                                      CERTIFICATE OF SERVICE
  15
              I declare under penalty of perjury of the laws of the United States that on
  16   October 1, 2020, I served “Athena’s First Interrogatories to Defendant AMN Distribu-
       tion Inc.” to defendant’s attorney at his email address with CM/ECF.
  17

  18
       October 1, 2020                              /s/ Anneliese G. Lomonaco
  19                                                Anneliese G. Lomonaco
  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                     Athena Cosmetics, Inc v. AMN Distribution
       First Document Request to AMN          3                 No. 2:20-cv-05526-SVW-SHK
